Citation Nr: 0936605	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  07-36 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an evaluation in excess of 10 percent prior to 
May 15, 2008, for lumbar degenerative disc disease (DDD) with 
spinal stenosis (previously referred to as chronic low back 
syndrome) and in excess of 40 percent since then.  


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel




INTRODUCTION

The Veteran served on active duty from March 1969 to March 
1973.

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado, which granted entitlement to service connection for 
chronic low back syndrome (claimed as low back pain) with a 
10 percent evaluation.  In a subsequent rating action dated 
in August 2008, the RO increased this evaluation to 40 
percent effective May 15, 2008.  Because the maximum benefit 
was not granted, the issue of entitlement to a higher 
evaluation remains on appeal.  See AB v. Brown, 6 Vet. App. 
35, 38 (1993).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

On his VA Form 9 (Substantive Appeal) dated in October 2007, 
the Veteran indicated that he desired either a Travel or 
Videoconference Board hearing.  On his Substantive Appeal, 
the Veteran listed his mailing address as residential, 
particularly as an apartment in Littleton, Colorado.  A 
February 2008 report of contact documents that at this time 
the Veteran provided the RO a post office box mailing address 
in Englewood, Colorado.  In July 2009 VA sent notice of the 
scheduling of an August 2009 Travel Board hearing to the 
residential address in Littleton, Colorado.  This notice was 
returned as undeliverable and could not be forwarded.  Other 
notices in the claims file that were sent to the Englewood, 
Colorado post office box were apparently successfully 
delivered.  It thus appears to the Board that notice of the 
Veteran's hearing was sent to the incorrect address.  Under 
these circumstances the case must be returned to the RO to 
schedule the Veteran for either a Travel or Videoconference 
Board hearing, whichever he desires.  Further notice in this 
regard should be sent to the post office box address shown on 
the February 2008 report of contact, as this is the latest 
address of record.  
Accordingly, the case is REMANDED for the following action:

Send a letter to the Englewood, Colorado 
post office box mailing address, which 
asks the Veteran if he desires either a 
Travel or Videoconference Board hearing.  
Thereafter, the RO should schedule the 
Veteran for a Board hearing per his 
request at the earliest available 
opportunity.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Leonard J. Vecchiollo 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

